Case 0:17-cv-60426-UU Document 464 Entered on FLSD Docket 01/21/2021 Page 1 of 3
            USCA11 Case: 21-10179 Date Filed: 01/19/2021 Page: 1 of 2
                                                                                                             AP
                              UNITED STATES COURT OF APPEALS
                                 FOR THE ELEVENTH CIRCUIT                                 Jan 21, 2021
                                 ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                               56 Forsyth Street, N.W.
                                               Atlanta, Georgia 30303                                             MIAMI

  David J. Smith                                                                          For rules and forms visit
  Clerk of Court                                                                          www.ca11.uscourts.gov


                                            January 21, 2021

  Evan Fray-Witzer
  Ciampa Fray-Witzer, LLP
  20 PARK PLAZA STE 505
  BOSTON, MA 02116

  Valentin Gurvits
  Boston Law Group, PC
  825 BEACON ST STE 20
  NEWTON, MA 02459

  Matthew Shayefar
  Law Office of Matthew Shayefar, PC
  925 N LA BREA AVE
  WEST HOLLYWOOD, CA 90038

  Appeal Number: 21-10179-JJ
  Case Style: Aleksej Gubarev, et al v. Buzzfeed, Inc., et al
  District Court Docket No: 0:17-cv-60426-UU

  This Court requires all counsel to file documents electronically using the Electronic Case Files
  ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties are
  permitted to use the ECF system by registering for an account at www.pacer.gov. Information
  and training materials related to electronic filing, are available at www.ca11.uscourts.gov.

  The referenced case has been docketed in this court. Please use the appellate docket number noted
  above when making inquiries.

  Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED ON
  OR BEFORE March 1, 2021. APPELLANT'S APPENDIX MUST BE SERVED AND FILED NO
  LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF. INCARCERATED
  PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

  This is the only notice you will receive concerning the due date for filing briefs and appendices. See
  Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the Guide to
  Electronic Filing for further information. Pro se parties who are incarcerated are not required to file
  an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who first files a notice of
  appeal is the appellant unless the parties otherwise agree.)
Case 0:17-cv-60426-UU Document 464 Entered on FLSD Docket 01/21/2021 Page 2 of 3
            USCA11 Case: 21-10179 Date Filed: 01/19/2021 Page: 2 of 2


  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a CIP
  within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case or
  appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP. See
  FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se filers
  (except attorneys appearing in particular cases as pro se parties) are not required or authorized to
  complete the web-based CIP.

  Attorneys who wish to participate in this appeal must be admitted to the bar of this Court, admitted
  for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice pursuant to
  11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who wish to participate
  in this appeal must file an Appearance of Counsel form within 14 days. The Application for
  Admission to the Bar and Appearance of Counsel Form are available at www.ca11.uscourts.gov.
  The clerk generally may not process filings from an attorney until that attorney files an appearance
  form. See 11th Cir. R. 46-6(b).

  11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals. You
  must file a completed Civil Appeal Statement, with service on all other parties, within 14 days from
  the date of this letter. Civil Appeal Statement forms are available on the Internet at
  www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

  MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all related matters
  will be considered for mediation by the Kinnard Mediation Center. The mediation services are free
  and the mediation process is confidential. You may confidentially request mediation by calling the
  Kinnard Mediation Center at 404-335-6260 (Atlanta) or 305-714-1900 (Miami). See 11th Cir. R.
  33-1.

  Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
  requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief to
  the court, nor does it modify the requirements of the circuit rules for the filing of appendices in a
  particular case.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Tiffany A. Tucker, JJ
  Phone #: (404)335-6193

                                                                        DKT-7CIV Civil Early Briefing
Case 0:17-cv-60426-UU Document 462
                                464 Entered on FLSD Docket 01/15/2021
                                                           01/21/2021 Page 1
                                                                           3 of 3
            USCA11 Case: 21-10179 Date Filed: 01/19/2021 Page: 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.                                                       Case No.
     Plaintiffs,
                                                                   0:17-cv-60426-UU
   v.

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.


                  PLAINTIFF ALEKSEJ GUBAREV’S NOTICE OF APPEAL
                          OF COURT’S ORDER ON REMAND
         Plaintiff Aleksej Gubarev hereby provides notice of his appeal from an order of the

  United States District Court for the Southern District of Florida; specifically, the Court’s Order

  on Remand filed December 17, 2020 (D.E. 461).
